Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/482,848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment received 03/04/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 1-15, filed 03/04/2021, with respect to the pending claims have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: as persuasively argued by the Applicant (see the arguments of 03/04/2021), none of the prior art of record teaches in combination with the other limitations of the claim
a processing module (15) comprising a plurality of parallel processing cores (16), each parallel processing core (16) being adapted to perform at least one convolution operation between a sub-matrix constructed from nearby pixels of the image and a predefined kernel of reference pixel images stored in the memory module (14) to obtain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN B STREGE/Primary Examiner, Art Unit 2669